Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 24, 2015

The Court of Appeals hereby passes the following order:

A15D0028. BRIAN J. ALBERT v. AIMEE ALBERT.

      Applicant Brian J. Albert has filed a motion to withdraw this application. That
motion is hereby GRANTED, and the application is deemed WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                                                           09/24/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.